Citation Nr: 1114940	
Decision Date: 04/15/11    Archive Date: 04/21/11

DOCKET NO.  02-15 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for bilateral hearing loss.

2.  Entitlement to an evaluation in excess of 30 percent for cephalgia, left side, forehead.

3.  Entitlement to a rating in excess of 20 percent for residuals of a shell fragment wound (SFW), right neck with neuropathy, supraclavicular cutaneous nerve.

4.  Entitlement to an initial rating in excess of 30 percent for residuals of a SFW to the neck, cervical spine.

5.  Entitlement to service connection for impaired vision.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The Veteran had active service from May 1967 to March 1970.  The appellant is the Veteran's custodian-in-fact.

These matters originally came before the Board of Veterans' Appeals (Board) on appeal from a June 2000 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Pittsburgh, Pennsylvania.

The Board remanded these claims in January 2004, August 2007, and July 2009 for additional development. 

Following the July 2009 remand, the Appeals Management Center (AMC), acting on behalf of the RO, increased the Veteran's disability evaluation for his cephalgia, left side, forehead, from noncompensable to 30 percent disabling, with an effective date of December 27, 1999, the date of the Veteran's request for an increased evaluation.  The AMC also increased the Veteran's disability evaluation for his bilateral hearing loss from noncompensable to 30 percent disabling, and also assigned an effective date of December 27, 1999. 

As a result of the AMC's actions, the Veteran's combined disability evaluations warranted a 100 percent rating as of May 11, 2005.  Thus, the issue of a total disability evaluation due to individual unemployability as a result of service-connected disabilities, which was pending at the time of the July 2009 Board remand has been rendered moot and will not be further addressed. 

The issues of entitlement to an increased evaluation for residuals of a SFW, right neck with neuropathy, supraclavicular cutaneous nerve; entitlement to a higher initial rating for residuals of a SFW to the neck, cervical spine; and entitlement to service connection for impaired vision are remanded to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss has not resulted in numeric designations of more than VI for the right or left ear throughout the course of the appeal.  

2.  Resolving reasonable doubt in favor of the Veteran, his headaches have been manifested by completely prostrating attacks and have been shown to be productive of severe economic inadaptability throughout the appeal period. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent for bilateral hearing loss have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.85 (Diagnostic Code 6100), 4.86 (2010).

2.  The criteria for a 50 percent rating for migraines have been met throughout the course of the appeal.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.124a, Diagnostic Code 8100 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Bilateral Hearing Loss

The rating schedule provides a table for ratings purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment, established by a state- licensed audiologist including a controlled speech discrimination test (Maryland CNC), and based upon a combination of the percent of speech discrimination and the puretone threshold average which is the sum of the puretone thresholds at 1000, 2000, 3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.

Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear. The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

When the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral. Each ear will be evaluated separately.  38 C.F.R. § 4.86(a).

When the puretone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher numeral.  38 C.F.R. § 4.86(b).

To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels designated from I for essentially normal acuity, through XI for profound deafness.  38 C.F.R. § 4.85, Tables VI, VII.

Pertinent case law provides that the assignment of disability ratings for hearing impairment is to be derived by the mechanical application of the rating schedule to the numeric designations assigned after audiometry evaluations are rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).

In conjunction with his claim for an increased evaluation for bilateral hearing loss, the Veteran was afforded a VA examination in May 2000.  The Veteran reported that hearing in both ears seemed to be getting worse.  He denied any ear surgery, pain, or excessive occupational noise.  VA audiological testing performed at that time revealed pure tone thresholds of 20, 60, 60, and 70 decibels in the right ear and 25, 60, 75, and 90 decibels in the left ear at 1000, 2000, 3000 and 4000 Hertz.  Speech recognition ability was 92 percent in the right ear and 92 percent in the left.

The examiner indicated that the Veteran had bilateral symmetrical sloping mild to severe sensorineural hearing.  Word recognition scores were noted to be good in both ears, and tympanometry testing showed good tympanic membrane mobility with normal middle ear pressure, bilaterally.  

The Veteran was afforded an additional VA examination in May 2010.  At the time of the examination, the Veteran reported that he had difficulty in all listening environments, specifically with conflicting noise.  He noted that it was difficult to concentrate and that he had to listen intensely to pick up conversation.  The volume on the television was at the maximum level.  The Veteran had difficulty with speech discrimination during communication.  

The Veteran denied otologic surgery, family history of hearing loss, otalgia, and otorrhea.  Constant aural fullness was noted with an inability to relieve the pressure.  VA audiological testing examination performed at that time revealed pure tone thresholds of 30, 70, 75, and 75 decibels in the right ear and 25, 75, 80 and 95 decibels in the left ear at 1000, 2000, 3000 and 4000 Hertz.  Speech recognition ability was 94 percent in the right ear and 96 percent in the left.

The examiner rendered a diagnosis of sensorineural hearing loss.  The examiner noted that the Veteran was a good candidate for hearing amplification and would likely benefit significantly with proper programming and use of the device.  He stated that work environments which would expose the Veteran to further noise should be avoided.  The examiner indicated that he did not feel that the Veteran's hearing loss prohibited him from obtaining and retaining gainful employment.  

At the May 2000 VA audiological examination, the Veteran was shown to have an average puretone hearing loss in the right ear of 53 decibels and an average puretone hearing loss in the left ear of 62 decibels, with 92 percent speech discrimination in the right ear and 92 percent in the left ear, which translates to level I hearing in the right ear and level II hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this equates to noncompensable hearing loss.

At the May 2010 VA audiological examination, the Veteran was shown to have an average puretone hearing loss in the right ear of 63 decibels and an average puretone hearing loss in the left ear of 69 decibels, with 94 percent speech discrimination in the right ear and 96 percent in the left ear, which translates to level II hearing in the right ear and level II hearing in the left ear.  38 C.F.R. § 4.85, Table VI.  Applying Table VII, Diagnostic Code 6100, this would also equate to noncompensable hearing loss.  

However, as the Veteran has been shown to have puretone threshold of 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, for each ear, special provisions apply.  Using Table VIa, the Veteran's hearing would equate to level V in both the right and left ear, based upon the pure tone averages of 63 in the right ear and 69 in the left ear.  As such, using Table VIa is more beneficial to the Veteran.  In accordance with 4.86b, the Roman numeral is to then be elevated to the next higher level, which is VI for each ear.  Applying Table VII, Diagnostic Code 6100, this would also equate to a 30 percent hearing loss.  

In the December 2010 rating determination, the AMC, giving the benefit of the doubt to the Veteran, granted the 30 percent disability evaluation for the entire appeal period.  The audiological test results reflect that the Veteran has not been entitled to an evaluation in excess of 30 percent for his bilateral hearing loss at any time during the appeal period.  Application of the rating schedule to the numeric designations assigned reflects that the Veteran's bilateral hearing loss is properly rated as 30 percent disabling.  In the absence of any evidence to support a higher rating at any point during the pendency of this appeal, a staged rating pursuant to Hart is similarly not warranted.  

In making these schedular determinations, the Board notes that the Veteran's lay assertions of decreased hearing are insufficient to establish entitlement to a higher evaluation for bilateral hearing loss because "disability ratings for hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered." Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

In making its determination in this case, the Board is cognizant of the holding of Martinak v. Nicholson, 21 Vet. App. 447 (2007).  In that decision, the United States Court of Appeals for Veterans Claims (Court) noted that, unlike the rating schedule for hearing loss, the extra-schedular provisions of 38 C.F.R. § 3.321(b)(1) did not rely exclusively on objective test results to determine whether referral for an extra-schedular rating was warranted.  The Court held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.  Id. at 455.

In this regard, the Board is cognizant of the Veteran's contentions concerning his difficulty in hearing, and he described the functional impact of such in his statements in support of his claim as well as during his May 2010 VA examination.  The examiner, following the taking of the Veteran's history and the examination, indicated that the Veteran's hearing loss did not prohibit him from obtaining and retaining gainful employment.  The Board has considered this evidence in light of Martinak and the provisions of 38 C.F.R. § 3.321(b)(1), and does not find that the Veteran has described functional effects that are "exceptional" or not otherwise contemplated by the currently assigned 30 percent evaluation.  Consequently, referral for extra-schedular consideration is not warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).

The Veteran's claim is accordingly denied.  38 C.F.R. §§ 4.3, 4.7.

Cephalgia, Left Side, Forehead

The Veteran's cephalgia, left side, forehead, has been rated as analogous to migraine headaches and has been assigned a 30 percent disability under DC 8100.  

Under 38 C.F.R. § 4.124, Diagnostic Code 8100, a 30 percent disability rating is warranted for migraines where there are characteristic prostrating attacks occurring on an average of once a month over the last several months.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent evaluation, the maximum rating allowed by law.  Id.

In conjunction with his request for an increased evaluation, the Veteran was afforded a VA examination in May 2000.  At the time of the examination, the Veteran reported that the headache started from the base of the brain and spread to both sides of the scalp.  It occurred mainly at night, like pins and needles, and was associated with pain of the neck most of the time.  The severity was sharp, and it occurred about one or two times per month.  The duration was for a week when flare-ups occurred.  The examiner indicated that the Veteran's headache occurred due to his cervical/neck pain.  It was not a migraine.  The examiner stated that there were no tics or paramyoclonus associated with the headaches.  The examiner reported that this was a residual from an injury that occurred and resulted in radicular pain of the right upper extremity, as well as a headache.  The examiner noted that an x-ray of the skull revealed ethmoid sinusitis, which also might be contributing to the headaches.   

At the time of a May 2010 VA examination, the Veteran reported that since the last compensation examination for his headaches, he had continued to take his pain medication.  He also used a massager.  The Veteran continued to have headaches.  He took Percocet and morphine for numerous problems, including his headaches.  The Veteran also noted using over-the-counter Tylenol.  The Veteran indicated that the headache began behind the left ear and as it became worse, it proceeded to the whole head.  He noted having headaches on a daily basis with a pain level of 0 to 7/8.  He reported good relief with the Percocet, morphine, and massage.  The Veteran stated that the headache would occasionally go down to the 0 level, but indicated that the headache level was almost always 3 or 4.  He indicated that he was unable to say how many times it would rise up to 7 or 8.  

The Veteran denied having nausea with his headaches.  He stated that he did not know if he had any vomiting with his headaches.  He did report having dizziness with his headaches.  He also noted having sensitivity to light and noise.  He did not know if he had any visual changes.  He also stated that that he did not know if he had any preceding aura or symptoms that indicated a headache was coming.  The Veteran noted that when he did get a headache it would last 2 to 3 hours before returning to the 3 or 4 level, which he had almost 100 percent of the time.  He reported that when he had a headache, he had to go lie in a dark and quiet room.  The Veteran noted being incapacitated for 2 to 4 hours before being able to resume normal activities.  He had not been placed on bedrest by a physician.  He stated that due to the migraine headaches, he might become dizzy while standing in the shower.  The Veteran also became dizzy when bending over.  He stated that when he was working, he was in pain and had difficulty concentrating.  He reported reduced tolerance to other people due to the headache pain.  The Veteran did not engage in hobbies or sports due to the headache pain.  A diagnosis of cephalgia (headache) secondary to the right neck shell fragment wound was rendered.  The examiner indicated that the Veteran would have difficulty with employment due to his headaches.  

In a November 2010 VA examination report for unemployability, the Veteran was noted to have left the workforce due to neck, right shoulder, and migraine headache problems.  

Resolving reasonable doubt in favor to the Veteran, the criteria for a 50 percent disability have been more closely approximated throughout the appeal period.  The Veteran has reported having headaches on a daily basis throughout the course of the appeal.  Headaches were also found to play a significant role in the Veteran's being found to be unemployable.  At the time of his most recent VA examination, the Veteran reported having headaches on a continuous basis, with the headaches lasting 2 to 3 hours when they occurred.  The Veteran indicated that he was usually incapacitated at this time and had to lie down in a dark and quiet room.  Based upon the findings of the VA examiners and the statements from the Veteran, the criteria for a 50 percent evaluation, requiring very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability, have been met.  

Although the Veteran asserts that he is incapacitated at times because of his severe migraine headaches, he has not identified any specific factors which may be considered to be exceptional or unusual in light of VA's rating schedule to warrant extra-schedular consideration due solely to his migraine headaches disability.  The Veteran has not required frequent periods of hospitalization for migraines and his treatment records are void of any finding of exceptional limitation due to migraines beyond that contemplated by the schedule of ratings.  The Board does not doubt that limitation caused by migraine headaches has an adverse impact on employability; however, loss of industrial capacity is the principal factor in assigning schedular disability ratings.  See 38 C.F.R. §§ 3.321(a), 4.1.  It is also the one of criteria for a 50 percent schedular evaluation.  Consequently, the Board finds that the maximum schedular evaluation assigned adequately reflects the clinically established impairment experienced by the Veteran and a higher rating must be denied.

Duty To Assist and Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In accordance with 38 C.F.R. § 3.159(b)(1), proper notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations, as applicable.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the required notice should be furnished prior to the issuance of the appealed rating decision, any initial errors of notice will not be prejudicial if: 1) corrective actions (e.g., issuance of a post-adjudication notice letter containing the required information) are taken, and 2) the appeal is readjudicated (e.g., in a Supplemental Statement of the Case).  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  

In this case, the Veteran's status has been substantiated.  In June 2001, May 2004, September 2004, and September 2007 letters, the Veteran was provided with notice that informed him of the evidence needed to substantiate his claim.  The letters also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letters further told him to submit relevant evidence in his possession.  The Veteran was also provided with notice as to the disability rating and effective date elements of the claim in the September 2007 letter.  The Veteran's claim was readjudicated on several occasions after the issuance of these letters, most recently in December 2010.

VA also has a duty to assist the claimant with the development of facts pertinent to the appeal.   38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a Federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in Federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).  In this case, all evidence necessary to decide this claim has been obtained.  No other relevant records have been identified.  

As it relates to the issues of increased evaluations for hearing loss and headaches, the Veteran has been afforded several VA examinations.  The Veteran's history and as well as the necessary findings to properly rate the Veteran's disabilities for schedular purposes were set forth in the examination reports.  As such, the VA examinations performed in conjunction with the Veteran's claim are deemed to be adequate to properly decide the Veteran's current appeal.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by the representative organization.  He has also had an opportunity to appear at a hearing.  Overall, there is no evidence of any VA error in notification or assistance that reasonably affects the fairness of this adjudication.  


ORDER

An evaluation in excess of 30 percent for bilateral hearing loss is denied.  

A 50 percent evaluation for cephalgia, left side, forehead, is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

With regard to the Veteran's claims for increased evaluations for residuals of a SFW, right neck with neuropathy, supraclavicular cutaneous nerve; and residuals of a SFW to the neck, cervical spine, the Board notes that in the prior remand, the Board requested that the Veteran be afforded both neurological and orthopedic examinations to determine the severity of the claimed disabilities.  The Board further requested that with regard to the neurological impairment, the examiner was to indicate whether such neuropathy produced complete (all shoulder and elbow movement lost or severely affected, hand and wrist movements not affected) or incomplete paralysis and, if the latter, was to provide an assessment of the severity of the disability as mild, moderate, or severe.  As to the orthopedic component, the examiner was to identify each muscle group involved, to include any separate and distinct involvement of Muscle Groups I and II (extrinsic muscles of the shoulder girdle), III (extrinsic muscles of the shoulder girdle) and XXIII (muscles of the side and back of the neck).  The examiner was to note the presence of retained foreign bodies on the basis of x-ray studies and then render an assessment, for each muscle group involved, as to whether the injury was considered slight, moderate, moderately severe, or severe.

While the Veteran was afforded the requested examination in May 2010, and a detailed report was prepared in conjunction with the claim, the examiner did not classify the neurological impairment as mild, moderate or severe, as was required in the prior remand, and also did not address the severity of the impairment with regard to each muscle group involved.  In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held that compliance with remand instructions is neither optional nor discretionary.  The Court further held that where the remand orders of the Board were not complied with, the Board erred as a matter of law when it failed to ensure compliance.

As to the claim for service connection for visual problems, this claim has been denied at the RO/AMC level despite the absence of a VA examination.  In light of recent case law as to the competency and credibility of lay evidence, the Board finds this denial to be untenable absent examination.  In Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) - issued following the most recent Board remand - it was held lay evidence may be sufficient to establish a medical diagnosis or nexus.  Here, the Veteran has reported visual problems since service, and, while his March 1970 separation examination report reflects no such problems, the file does not contain a corresponding separation Report of Medical History.  In other words, there was no previous documentation showing that the Veteran denied continuous visual problems since service at any point.  The Veteran would be capable of observing, if not necessarily diagnosing corresponding disability for, any visual changes, and his assertions are not inherently incredible in the absence of a prior denial of symptoms.  Under these circumstances, the Board finds that a VA examination is warranted.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claims folder should be returned to the examiner who performed the May 2010 VA examination.  (If, and only if, that examiner is unavailable, should the records be forwarded for review by another VA examiner.  An examination may be conducted if deemed necessary, but is not required.)  Based on a thorough review of the claims folder and any examination findings, the examiner is to render an opinion as to the neurological impairment caused by the residuals of a SFW, right neck with neuropathy, supraclavicular cutaneous nerve, to include whether such neuropathy produces complete (all shoulder and elbow movement lost or severely affected, hand and wrist movements not affected) or incomplete paralysis and, if the latter, to indicate whether the severity is mild, moderate, or severe.  

As to the orthopedic component for the SFW to the neck, cervical spine, the examiner is to identify each muscle group involved, to include any separate and distinct involvement of Muscle Groups I and II (extrinsic muscles of the shoulder girdle), III (extrinsic muscles of the shoulder girdle) and XXIII (muscles of the side and back of the neck) and note the presence of retained foreign bodies on the basis of x-ray studies and then render an assessment, for each muscle group involved, as to whether the injury is considered slight, moderate, moderately severe, or severe.

A complete rationale is required for each opinion that is rendered.  

2.  The Veteran should also be afforded a VA eye examination, with an appropriate examiner who has reviewed his claims file.  After conducting the examination and considering the Veteran's lay contentions, the examiner must determine whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the Veteran has an eye disorder, other than mere refractive error, that is etiologically related to service.  This opinion must be supported by a complete rationale in a typewritten report.

3.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  After undertaking any other development deemed appropriate, the AMC/RO should readjudicate the remaining claims.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for future review.  

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


